


    
Exhibit 10.10.4




FORM OF NONQUALIFIED STOCK OPTION AGREEMENT FOR EMPLOYEES
CONAGRA FOODS, INC. 2014 STOCK PLAN


This Nonqualified Stock Option Agreement for Employees, hereinafter referred to
as the “Agreement,” is made on the ___ day of ___________, 20__ between ConAgra
Foods, Inc., a Delaware corporation (“ConAgra Foods”), and _____________________
(the “Optionee”).


1.
Grant of Option. ConAgra Foods hereby grants an Option to purchase shares of
ConAgra Foods’ common stock (the “Common Stock”) to the Optionee under the
ConAgra Foods, Inc. 2014 Stock Plan (the “Plan”) as follows (the “Option”),
effective as of ______________ ___, 20__ (the “Date of Grant”):

Optionee:            
Employee ID:            
Number of Shares of Common Stock:         
Exercise Price Per Share:     
Date of Grant:            
Type of Option:    Nonqualified
Expiration Date:    The 10th anniversary of the Date of Grant.
Except as modified in Section 3(b) or (c), the Option will vest and become
exercisable as follows:


# Shares
 
Portion of Grant
 
Vest Date
 
 
 
 
 
__________ __, 20__
 
 
 
 
 
__________ __, 20__
 
 
 
 
 
__________ __, 20__
 



The Option is intended to constitute a nonqualified stock option and shall not
be treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Code.
ConAgra Foods has caused this Agreement to be executed effective as of the date
first written above (the “Effective Date”). In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the Plan shall control.
Please read this Agreement and the Plan carefully. If you do not wish to receive
this award and/or you do not consent and agree to the terms and conditions on
which this award is offered, as set forth in this Agreement and the Plan, then
you must reject the award (1) online from the "Grant Acceptance" page on the
Merrill Lynch Benefits Online website or (2) by contacting the Merrill Lynch
call center, in either case, no later than 11:59 p.m., Pacific Time, on the
ninetieth calendar day following the Effective Date, in which case the award
will be cancelled. Your failure to notify ConAgra Foods of your rejection of the
award by or before this deadline will




--------------------------------------------------------------------------------




constitute your acceptance of the award and your agreement with all terms and
conditions of the award, as set forth in this Agreement and the Plan.
CONAGRA FOODS, INC.                
By:     ________                    
Title:                            
Date:                            


2.
Definitions. Capitalized terms used herein without definition have the meanings
set forth in the Plan. The following terms shall have the respective meanings
set forth below:

a.“Continuous Employment” means the absence of any interruption or termination
of employment by the Company. Continuous Employment shall not be considered
interrupted in the case of sick leave, short-term disability (as defined in the
Company’s sole discretion), military leave or any other leave of absence
approved by the Company.
b.“Divestiture” means a permanent disposition to a person other than the Company
of a plant or other facility or property at which the Optionee performs a
majority of the Optionee’s services whether such disposition is effected by
means of a sale of assets, a sale of Subsidiary stock or otherwise.
c.“Early Retirement” means terminating employment with the Company when the
Optionee (i) is at least age 55, and (ii) has at least ten years of credited
service with the Company.
d.“Exercise Price” means the per share purchase price payable on exercise of the
Option.
e.“Normal Retirement” means terminating employment with the Company on or after
attaining age 65.
f.“Vest Date” means, with respect to any portion of the Option, the date on
which such portion becomes vested and exercisable as set forth in Section 1,
except as such Vest Date may be modified in accordance with Section 3(b) or (c).
3.Exercise of Option.
a.    Normal Vesting. A portion of this Option shall become vested and
exercisable, on each Vest Date as set forth in the schedule set forth in Section
1, if the Optionee remains in Continuous Employment until such Vest Date.
b.    Termination of Employment. If, prior to the last Vest Date set forth in
Section 1, the Optionee’s employment with the Company shall terminate:
i.
by reason of death, then this Option shall, to the extent it has not previously
been forfeited, become 100% vested and exercisable;

ii.
by reason of Normal Retirement, then this Option shall, to the extent it has not
previously been forfeited, become 100% vested and exercisable;

iii.
by reason of Early Retirement, involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company’s sole
discretion), or Divestiture, in each case, on or after the date that is 12
months after the Date of Grant, then, an additional portion of this Option shall
vest (the “Additional Portion”), with the number of shares of Common Stock
subject to the Additional Portion determined by (A) multiplying the total number
of shares of Common Stock that are subject to this Agreement, by a fraction, the
numerator of which is the total number of calendar days during which the





--------------------------------------------------------------------------------




Optionee was employed by the Company during the period beginning on the Date of
Grant and ending on the date of such termination, and the denominator of which
is the total number of calendar days beginning with the Date of Grant and ending
on the last vest date set forth in Section 1, rounded to the nearest whole
number of shares, and (B) subtracting the number of shares subject to the
portion of the Option that is vested pursuant to Section 3(a) (the Additional
Portion, together with the portion of the Option that is vested pursuant to
Section 3(a), the “Pro Rata Vested Option”), and will forfeit all rights to any
portions of the Option other than those included in the Pro Rata Vested Option.
c.    Accelerated Vesting in Connection with a Change of Control.
i.
Upon a Change of Control occurring prior to the last Vest Date set forth in
Section 1, if the Optionee has been in Continuous Employment between the Date of
Grant and the date of such Change of Control, to the extent that this Option has
not previously been forfeited, this Option will fully vest and become fully
exercisable, except to the extent that a Replacement Award is provided to the
Optionee to replace, continue or adjust the outstanding Option (the “Replaced
Award”). If the Optionee is provided with a Replacement Award in connection with
the Change of Control, then if, upon or after receiving the Replacement Award,
the Optionee’s employment with the Company (or any of its successors after the
Change of Control) (as applicable, the “Successor Company”) is terminated by the
Optionee for Good Reason or by the Successor Company other than for Cause, in
each case within a period of two years after the Change of Control and prior to
the last Vest Date set forth in Section 1, to the extent that the Replacement
Award has not previously been forfeited, (A) the Replacement Award will become
fully vested and immediately exercisable in full, and (B) the Replacement Award
will remain exercisable for a period of 90 days following such termination or
until the expiration of the stated term of such Replacement Award, whichever
period is shorter.

ii.
For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (i.e., stock option) as the Replaced Award, (B) that has a value at
least equal to the value of the Replaced Award, (C) that relates to publicly
traded equity securities of the Successor Company in the Change of Control (or
another entity that is affiliated with the Successor Company following the
Change of Control), (D) the tax consequences of which for such Optionee under
the Code, if the Optionee is subject to U.S. federal income tax under the Code,
are not less favorable to the Optionee than the tax consequences of the Replaced
Award, and (E) the other terms and conditions of which are not less favorable to
the Optionee than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent change of control). A
Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or ceasing to be
exempt from Section 409A of the Code. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding two sentences are satisfied.
The determination of whether the conditions of this





--------------------------------------------------------------------------------




Section 3(c)(ii) are satisfied will be made in good faith by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.
iii.
For purposes of this Agreement, “Cause” means: (A) the willful and continued
failure by the Optionee to substantially perform the Optionee’s duties with the
Successor Company (other than any such failure resulting from termination by the
Optionee for Good Reason) after a demand for substantial performance is
delivered to the Optionee that specifically identifies the manner in which the
Successor Company believes that the Optionee has not substantially performed the
Optionee’s duties, and the Optionee has failed to resume substantial performance
of the Optionee’s duties on a continuous basis within five days of receiving
such demand; (B) the willful engaging by the Optionee in conduct which is
demonstrably and materially injurious to the Successor Company, monetarily or
otherwise; or (C) the Optionee’s conviction of a felony or conviction of a
misdemeanor which impairs the Optionee’s ability substantially to perform the
Optionee’s duties with the Successor Company. For the purposes of this
definition, no act, or failure to act, on the Optionee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Optionee not in good faith
and without reasonable belief that the Optionee’s action or omission was in the
best interest of the Successor Company.

iv.
For purposes of this Agreement, “Good Reason” means: (A) any material failure of
the Successor Company to comply with and satisfy any of the terms of any
employment or change in control (or similar) agreement between the Successor
Company and the Optionee pursuant to which the Optionee provides services to the
Successor Company; (B) any significant involuntary reduction of the authority,
duties or responsibilities held by the Optionee immediately prior to the Change
of Control (and, for the avoidance of doubt, involuntary removal of the Optionee
from an officer position that the Optionee holds immediately prior to the Change
of Control will not, by itself, constitute a significant involuntary reduction
of the authority, duties or responsibilities held by the Optionee immediately
prior to the Change of Control); (C) any material involuntary reduction in the
aggregate remuneration of the Optionee as in effect immediately prior to the
Change of Control; or (D) requiring the Optionee to become based at any office
or location more than the minimum number of miles required by the Code for the
Optionee to claim a moving expense deduction, from the office or location at
which the Optionee was based immediately prior to such Change of Control, except
for travel reasonably required in the performance of the Optionee’s
responsibilities; provided, however, that no termination shall be deemed to be
for Good Reason unless (x) the Optionee provides the Successor Company with
written notice setting forth the specific facts or circumstances constituting
Good Reason within ninety days after the initial existence of the occurrence of
such facts or circumstances, and (y) the Successor Company has failed to cure
such facts or circumstances within thirty days of its receipt of such written
notice.

d.    Right to Exercise. Each vested portion of this Option shall be exercisable
beginning on the applicable Vest Date and ending at the conclusion of the
applicable Option Expiration Date (as hereinafter defined), all in accordance
with the terms of this Agreement and the Plan. To the extent this Option is
exercisable, it may be




--------------------------------------------------------------------------------




exercised in whole or in part. Subject to Section 3(i) below, this Option shall
terminate on the earliest of the following dates (such earliest date, the
“Option Expiration Date”):
i.
subject to the exercise period specified as applicable in Section 3(c) above, 90
days after the date on which the Optionee’s Continuous Employment terminates for
any reason other than Early Retirement, Normal Retirement, death or involuntary
termination due to disability. The Option may be exercised as to the portion of
the Option that is vested (and not previously exercised) at the time such
termination of employment occurs;

ii.
three years after the date of the Optionee’s Early Retirement or involuntary
termination due to disability (as defined in the Company’s sole discretion);
provided, however, that the Company, at the sole and absolute discretion of the
Committee, may shorten or eliminate such period. The Option may be exercised as
to the portion of the Option that is vested (and not previously exercised) at
the time such Early Retirement or involuntary termination due to disability, as
applicable, occurs;

iii.
three years after the date of the Optionee’s Normal Retirement;

iv.
three years after date of the Optionee’s death if the Optionee should die while
in Continuous Employment; and

v.
the Expiration Date.

e.    Method of Exercise. This Option shall be exercisable by delivering to the
Company a notice (in accordance with Section 8) which shall state the election
to exercise the Option, identify the portion of the Option being exercised and
be accompanied by such additional information and documents as the Company in
its discretion may prescribe. Such notice shall be accompanied by the payment of
the full Exercise Price of the shares then to be purchased, except as provided
below. The Exercise Price of any shares of Common Stock with respect to which
the Option is being exercised shall be paid by one or any combination of the
following:
i.cash,
ii.check,
iii.wire transfer,
iv.certified or cashier’s check,
v.subject to the provisions of any applicable Insider Trading Agreement, by
delivering previously owned shares of Common Stock held by the Optionee for at
least six months valued at Fair Market Value in accordance with Section 6.4 of
the Plan,
vi.subject to the provisions of any applicable Insider Trading Agreement, by
electing to have ConAgra Foods retain shares of Common Stock that would
otherwise be issued upon exercise of the Option valued at Fair Market Value in
accordance with Section 6.4 of the Plan, or
vii.subject to the provisions of any applicable Insider Trading Agreement and
applicable law, by irrevocably authorizing a third party to sell shares of
Common Stock (or a sufficient portion thereof) acquired upon exercise of the
Option and remitting to the Company a sufficient portion of the sale proceeds to
pay both the entire Exercise Price and amounts owed under Section 3(g) of this
Agreement.
f.    Restrictions on Exercise. As a condition to exercise of this Option, the
Company may require the person exercising this Option to make any representation
and warranty to the Company as may be required by any applicable law or
regulation.




--------------------------------------------------------------------------------




g.    Payment of Taxes Upon Exercise. As a condition of the issuance of shares
of Common Stock upon exercise hereunder, the Optionee agrees to remit to the
Company at the time of exercise of this Option any taxes required to be withheld
by the Company under Federal, state or local law as a result of the exercise.
The minimum statutory tax withholding amount may be paid by one or any
combination of the following:
i.cash,
ii.check,
iii.wire transfer,
iv.certified or cashier’s check,
v.subject to the provisions of any applicable Insider Trading Agreement, by
delivering previously owned shares of Common Stock held by the Optionee for at
least six months valued at Fair Market Value in accordance with Section 11.4 of
the Plan,
vi.subject to the provisions of any applicable Insider Trading Agreement, by
electing to have ConAgra Foods retain shares of Common Stock that would
otherwise be issued upon exercise of the Option valued at Fair Market Value in
accordance with Section 11.4 of the Plan, or
vii.subject to the provisions of any applicable Insider Trading Agreement and
subject to applicable law, by irrevocably authorizing a third party to sell
shares of Common Stock (or a sufficient portion thereof) acquired upon exercise
of the Option and remitting to the Company a sufficient portion of the sale
proceeds to pay both the entire Exercise Price and amounts owed under this
Section 3(g).
In addition, the Optionee may deliver previously acquired shares of Common Stock
held by the Optionee for at least six months in order to satisfy additional tax
withholding above the minimum statutory tax withholding amount permissible;
provided, however, that the Optionee shall not be entitled to deliver such
additional shares if it would cause adverse accounting consequences for the
Company.
h.    Cancellation of Option. Except as set forth in Section 3(a), Section 3(b),
or Section 3(c), upon the Optionee’s termination of employment, any unvested
portion of the Option shall immediately terminate and any vested portion of the
Option not exercised during the exercise period set forth in Section 3(d) shall
be cancelled at the end of such exercise period.
i.    Automatic Exercise. Notwithstanding anything in this Agreement to the
contrary, but subject to applicable law, if and only if, at 4:15 p.m. ET on the
applicable Option Expiration Date, (i) the product of (A) the closing sale price
of one share of Common Stock on the principal stock exchange on which the Common
Stock is then listed (or, if there are no sales of Common Stock on the Option
Expiration Date, on the next preceding trading day during which a sale of Common
Stock occurred), multiplied by (B) the number of shares of Common Stock subject
to the exercisable portion of the Option, exceeds the product of (X) the
Exercise Price, multiplied by (Y) the number of shares of Common Stock subject
to the exercisable portion of the Option, by at least $500; (ii) to the extent
the Option is exercisable and the Optionee has not yet exercised the Option; and
(iii) to the extent the Option has not otherwise expired, terminated, or been
cancelled or forfeited, then the Company will deem such remaining exercisable
portion of the Option to have been exercised by the Optionee on the Option
Expiration Date (and prior to the Option’s termination) at such time (“Automatic
Exercise”). Further to such Automatic Exercise, payment of the aggregate
Exercise Price for such Automatic Exercise and any applicable withholding taxes
in connection with such Automatic Exercise will be deemed to have been made by
the Company withholding a number of shares of Common Stock otherwise issuable in
connection with such Automatic Exercise that are equal in value to the




--------------------------------------------------------------------------------




amount necessary to satisfy such aggregate Exercise Price payment and minimum
required withholding taxes. To clarify, upon Automatic Exercise, the Company
will deliver to the Optionee the number of whole shares of Common Stock
resulting from such Automatic Exercise less a number of shares of Common Stock
equal in value to (x) the aggregate Exercise Price plus (y) any minimum required
withholding taxes; provided, however, that any fractional share otherwise
deliverable to the Optionee will be cancelled for no consideration.
4.Non-Transferability of Option. This Option may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Optionee enter into any transaction for the
purpose of, or which has the effect of, reducing the market risk of holding the
Option by using puts, calls or similar financial techniques. This Option may be
exercised during the lifetime of the Optionee only by the Optionee or the
Optionee’s guardian or legal representative. Upon any attempt to assign,
transfer, pledge, hypothecate, or otherwise dispose of the Option or any related
rights to the Option that is contrary to the provisions of this Agreement or the
Plan, or upon the levy of any attachment or similar process upon the Option or
such rights, the Option and such rights shall immediately become null and void.
The terms of this Option shall be binding upon the beneficiaries, executors,
administrators, heirs, successors and assigns (“Successors”) of the Optionee.
5.Stock Subject to the Option. The Company will not be required to issue or
deliver any certificate or certificates for shares to be issued hereunder until
such shares have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which outstanding shares of the same class
are then listed and until the Company has taken such steps as may, in the
opinion of counsel for the Company, be required by law and applicable
regulations, including the rules and regulations of the Securities and Exchange
Commission, and state securities laws and regulations, in connection with the
issuance or sale of such shares, and the listing of such shares on each such
exchange. The Company will use its best efforts to comply with any such
requirements.
6.Rights as Stockholder. The Optionee or his/her Successors shall have no rights
as a stockholder with respect to any shares covered by this Option until the
Optionee or his/her Successors shall have become the beneficial owner of such
shares, and, except as provided in Section 7 of this Agreement, no adjustment
shall be made for dividends or distributions or other rights in respect of such
shares for which the record date is prior to the date on which the Optionee or
his/her Successors shall have become the beneficial owner thereof.
7.Adjustments Upon Changes in Capitalization; Change of Control. In the event of
any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number
and type of shares subject to this Option and adjustment in the Exercise Price;
provided, however, that no fractional share shall be issued upon subsequent
exercise of the Option and the aggregate price paid shall be appropriately
reduced on account of any fractional share not issued. No adjustment shall be
made if such adjustment is prohibited by Section 5.5 of the Plan (relating to
Section 409A of the Code).
8.Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal office in Omaha, Nebraska, Attention: Compensation. Each notice
to the Optionee or any other person or persons entitled to exercise the Option
shall be addressed to the Optionee’s address and may be in written or electronic
form. Anyone to whom a notice may be given under this Agreement may designate a
new address by notice to the effect.
9.Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Optionee and all rights granted to the Company under this




--------------------------------------------------------------------------------




Agreement shall be binding upon the Optionee’s Successors. This Agreement shall
be the sole and exclusive source of any and all rights which the Optionee or
his/her Successors may have in respect to the Plan or this Agreement.
10.No Right to Continued Employment. Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Optionee under any employment
agreement or confer upon the Optionee any right to continued employment with the
Company.
11.Compliance with Section 409A of the Code. It is intended that this Agreement
comply with or be exempt from the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Optionee. This Agreement shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to Section
409A of the Internal Revenue Code of 1986, as amended, and will also include any
regulations or other formal guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
12.Resolution of Disputes. Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
13.Amendment. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.
14.Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
15.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Option and the Optionee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Optionee’s consent to participate in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and,
if requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.




